                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


MARCIA CLARK,                                     )
                                                  )
         Plaintiff,                               )
                                                  )
vs.                                               )           Case No. 4:18-cv-01223-JCH
                                                  )
SL WESTERN LOUNGE, LLC.                           )
                                                  )
and                                               )
                                                  )
JOHN DOE,                                         )
                                                  )
         Defendants.                              )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Motion to Compel Discovery. (ECF No.

22). The matter is fully briefed and ready for disposition.

       On July, 25, 2018, this case was removed from the Circuit Court of St. Louis City to the

Eastern District of Missouri. (ECF Nos. 1, 2). On August 20, 2018, Plaintiff moved to remand

the case to State Court. (ECF No. 10). On September 5, 2018, Plaintiff requested oral argument

and testimony on the Motion to Remand (ECF No. 15). On September 17, 2018, the Court

denied the motion and ordered the Plaintiff to conduct discovery as to the issue of diversity

jurisdcitition. (ECF No. 19). On November 5, 2018, Plaintiff was ordered to provide the results

of this discovery. (ECF No. 21). Plaintiff then filed a Motion to Compel Discovery with regard

to two issues pertaining to diversity jurisdiction:

           1. Whether Plaintiff’s interrogatories 1.e. and 2.c that request Defendant SL Western
              Lounge, LLC, for each member, or partner, of SL Western Lounge, LLC, state all
              financial accounts owned and where those accounts are located geographically,
              for the purposes of establishing citizenship is overbroad; and
           2. Whether Defendant SL Western Lounge, LLC, must state information relevant to

                                                  1
               determine citizenship of the sub-members of the LLC.

       In the pending Motion to Compel Discovery, Plaintiff moves the court to compel

Defendant SL Western Lounge, LLC, to “for each member that is a person, state all financial

accounts owned and where those accounts are located geographically;” and “[f]or all members or

partners of SL Western who are not persons state…[a]ll financial accounts operated by the entity

and where those accounts are located.” (ECF No. 22-1, ¶ 1e, ¶ 2c). Defendant SL Western

opposed this interrogatory as “overly broad as to the determination of SL Western’s citizenship”.

(ECF No. 23 at 5). Defendant argues that the location of financial accounts is not necessary to

determine citizenship for the purposes of establishing diversity jurisdiction. Plaintiff contends

that information about member financial accounts will lead to the discovery of admissible

evidence regarding the citizenship of Defendant.

       Diversity jurisdiction requires complete diversity between citizens; therefore the

defendant cannot hold the same citizenship as the plaintiff. Eckerberg v. Inter-State Studio

Publishing Co. 860 F.3d 1079, 1084 (8th Cir. 2017). Defendant cites to Eckerberg to show the

factors that courts ought to use to determine the citizenship individuals for the purposes of

establishing diversity jurisdiction. (ECF No. 23 at 5). Defendant directs the Court to look at

similar factors as those in Eckerberg such as “declarations, exercise of civil and political rights,

payment of taxes, obtaining of licenses, location of business or occupation, and ownership of

property” in determining the citizenship of SL Western Lounge, LLC. Id. at 1085. In addition to

these factors, Eckerberg also demonstrates that bank accounts can be considered in establishing

citizenship in diversity cases. See, Id. (finding that evidence of voter registration, a driver’s

license, and a bank account in Florida was sufficient to support the district court’s finding that

the plaintiff’s citizenship was in Florida rather than in Missouri.) Therefore the Court will grant



                                                 2
Plaintiff’s Motion to Compel as to information regarding the location of the financial accounts

owned by the members and sub-members of the LLC, and will order the parties to enter into an

appropriate confidentiality agreement regarding the production of evidence regarding these

financial accounts.

       Plaintiff additionally contends that Defendant’s assertion that the sub-members of the

LLC are diverse is not sufficient to establish diversity jurisdiction. (ECF No. 22 at 2). In their

responses, Defendant stated that two of the members of SL Western Lounge LLC, are limited

liability companies, Bridle Ridge Investments, LLC, and Martin Family Investments, LLC. Id.

Defendant also stated that neither limited liability company owns any real property in Missouri.

Id. at 3. Defendant specifically states:

               Bridle Ridge Investments, LLC is a limited liability company organized under the
               laws of the State of Alaska. Its sole member is the Charles F Jacobs Family Trust,
               which is domiciled and a citizen of Maryland. Bridle Ridge pays its income tax in
               Alaska.
               Martin Family Investments, LLC is a limited liability company organized under
               the laws of the State of Maryland. Its sole member is Chase Martin, who is
               domiciled and a citizen of Maryland. Martin Family Investments, LLC pay’s its
               income tax in Maryland.

(ECF No. 22-1 at 4). In support thereof, Defendant attached the Declaration of Amanda E.

Amos. (ECF No. 23-7). Plaintiff argues that Defendant must provide additional relevant

information and evidence to support the asserted citizenship of the sub-members. (ECF No. 22 at

2). The Court agrees.

       The Eighth Circuit has been clear that for the purposes of diversity jurisdiction, a limited-

liability company takes the citizenship of each of its members. See E3 Biofules, LLC v. Biothane,

LLC, 781 F.3d 972, 975 (8th Cir. 2015). Although the Court of Appeals has not specifically

addressed whether the citizenship of sub-members is relevant to establishing diversity

citizenship, other courts have written on this issue. In this circuit, the United States District Court

                                                  3
for the District of Minnesota has stated that, “[w]hen diversity jurisdiction is invoked in a case in

which a limited liability company is a party, the court needs to know the citizenship of each

member of the company… [b]ecause a member of a limited liability company may itself have

multiple members – and thus may itself have multiple citizenships – the federal court needs to

know the citizenship of each ‘sub member’ as well.” American Seeds, LLC v. Dalchow, 2012

WL 5931721, at *1 (D.Minn. Nov. 27, 2012)(quoting Delay v. Rosenthal Collins Grp., LLC, 585

F.3d 1003,1005 (6th Cir.2009)(per curiam))(internal citations omitted). Therefore, the citizenship

of SL Western Lounge, LLC is that of each of its members and sub-members.

       For the purposes of establishing diversity jurisdiction, the citizenship of Martin Family

Investments, LLC is the citizenship of its sole member, Chase Martin, and the citizenship of

Bridle Ridge Investments, LLC is the citizenship of the Charles F. Jacob Family Trust both being

attributable to SL Western Lounge. Therefore, the Court orders Defendant SL Western Lounge

to produce evidence sufficient to identify the members and sub-members of SL Western Lounge,

LLC, and establish the citizenships of the sub-members of the limited liability companies.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Compel Discovery (ECF No. 22)

is GRANTED.

       IT IS FURTHER ORDERED that Defendant shall state the locations of the financial

accounts owned by the members and sub-members of SL Western, and that the parties shall enter

into an appropriate confidentiality agreement, and that Defendant will produce evidence

sufficient to establish the citizenship of the sub-members of SL Western Lounge, LLC’s two

limited liability company members.

Dated this 29th Day of November 2018.



                                                 4
    /s/ Jean C. Hamilton
    UNITED STATES DISTRICT JUDGE




5
